Title: From George Washington to Lieutenant Colonel William Butler, 11 September 1778
From: Washington, George
To: Butler, William


          
            Sir
            Head Quarters White plains 11th Sept. 1778
          
          I am glad to find by your letters of the 31st Augt that matters continued so quiet upon
            the Frontier.
          It appears to me that the money, arising from the sale of Cattle belonging to those in
            the interest of the enemy, belongs to the Captors. But I beg you will proceed in these
            matters with the caution which you have used in the first instance, otherwise the
            soldiers for the sake of plunder will seize every thing under the denomination of its
            being Tory property. I shall give orders to the Cloathier Genl to send up some shoes to
            Albany for your detachment. They will go to the Care of General Stark who I suppose can
            forward them to you. I am Sir Yr most obt Servt.
        